                                          1   CHRISTOPHER R. ORAM, ESQ
                                              Nevada Bar No. 004349
                                          2   520 South Fourth Street, Second Floor
                                              Las Vegas, Nevada 89101
                                          3   (702) 384-5563
                                              contact@christopheroramlaw.com
                                          4   Attorney for Aaron Drain
                                          5                                 UNITED STATES DISTRICT COURT
                                                                                 DISTRICT OF NEVADA
                                          6
                                                                                           *****
                                          7
                                               UNITED STATES OF AMERICA,                        CASE NO. 2:18-cr-00134-KJD-NJK
                                          8
                                                               Plaintiff,
                                          9                                                      ORDER ON
                                               vs.                                              STIPULATION TO CONTINUE
                                         10                                                     SENTENCING
                                               AARON DRAIN
                                                                                                (Third Request)
                                         11
                                                                 Defendant.
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,

                                         14   United States Attorney, by and through Allison Reese, Assistant United States Attorney, counsel

                                         15   for the United States, and Defendant, Aaron Drain, by and through his attorney, Christopher R.

                                         16   Oram, Esq., that the Sentencing in the above-captioned matter, now scheduled for February 11,

                                         17   2020, at the hour of 09:00 a.m., be vacated and continued to a date and time convenient to the

                                         18   Court, but no sooner than forty-five days.

                                         19          This is the third request for a continuance of the Sentencing in this case.

                                         20          This Stipulation is entered into for the following reasons:
                                         21
                                                     1. Counsel for Mr. Drain requires additional time to prepare for the sentencing in this
                                         22   case as counsel is currently in the federal murder trial of USA v. Palafox, (Defendant Cesar
                                         23   Morales), 2:16-cr-00265, where eight defendants began trial on July 29, 2019. Closing arguments
                                         24   are currently scheduled to occur from February 3, 2020 through February 7, 2020, with the jury
                                         25   deliberating thereafter.
                                         26
                                         27
                                         28                                                    1
                                          1
                                                     2. Mr. Drain is in custody and agrees with the continuance.
                                          2
                                                     3. The additional time requested is made in good faith and not for purposes of delay.
                                          3
                                                     4. The additional time requested is reasonable pursuant to FRCP 32(b)(2), which states
                                          4
                                              “the court may, for good cause, change any limits prescribed in this rule”.
                                          5
                                          6
                                          7   /s/ Allison Reese         02/03/2020
                                              ALLISON REESE            DATE
                                          8
                                              Assistant United States Attorney
                                          9
                                         10   /s/ Christopher R. Oram          02/03/2020
                                              CHRISTOPHER R. ORAM, ESQ. DATE
                                         11
                                              Counsel for Defendant Aaron Drain
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                                            FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
                                         14
                                         15          Based upon the pending Stipulation of the parties, and good cause appearing therefore,
                                         16   the Court finds that:
                                         17
                                              1. The parties have stipulated to continue the sentencing hearing as presently scheduled.
                                         18
                                              2. This Court, being convinced that adequate showing has been made that were this request for
                                         19
                                              continuance to be denied, counsel would not have the necessary time to attempt to prepare for
                                         20
                                              this sentencing matter, based on the following:
                                         21
                                                             A. Counsel for Mr. Drain requires additional time to prepare for the sentencing in
                                         22
                                              this case as counsel is currently in the federal murder trial of USA v. Palafox, (Defendant Cesar
                                         23
                                              Morales), 2:16-cr-00265, where eight defendants began trial on July 29, 2019. Closing arguments
                                         24
                                              are currently scheduled to occur from February 3, 2020 through February 7, 2020, with the jury
                                         25
                                              deliberating thereafter.
                                         26
                                         27
                                         28


                                                                                                2
                                          1
                                                             B. The additional time requested is made in good faith and not for purposes of
                                          2
                                              delay.
                                          3
                                                             C. For all of the above-stated reasons, the ends of justice would best be served by
                                          4
                                              a continuance of the Sentencing date.
                                          5
                                                             D. The additional time requested is reasonable pursuant to FRCP 32(b)(2), which
                                          6
                                              states “the court may, for good cause, change any limits prescribed in this rule”.
                                          7
                                          8                                                ORDER

                                          9      IT IS HEREBY ORDERED that the Sentencing currently scheduled for February 11, 2020,

                                         10   at 9:00 a.m., be vacated and continued to May 5, 2020, at the hour of 9:00 a.m. in courtroom 4A.

                                         11
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
                                                                   5th day of February, 2020.
                                                       DATED this ____
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                         14
                                                                                                    __________________________________
                                         15                                                         UNITED STATES DISTRICT JUDGE
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                               3
